 46DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions of employment persuade us that these load dispatchers havemanagerial status -5Accordingly, Nye find that the load dispatchers.may not be added to the existing unit, and we shall dismiss the petition.[The Board dismissed the petition.]GSeeAmerican Ltthotold Co)poiation,107 NLRB 1061, 1003.Tawas Tube Products,Inc.andHarold Lohr, PetitionerandUnited Steelworkers of America,AFL-CIO.Case No. 7-RD-573.February 15, 1965DECISION AND CERTIFICATION OF REPRESENTATIVEPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on August 27, 1964, under thedirection and supervision of the Acting Regional Director for Region 7among the employees in the unit herein found appropriate.Theparties were thereafter furnished a tally of ballots showing that all30 eligible voters cast valid ballots, of which 17 were for and 13against the incumbent Union.The Employer then filed a timelyobjection to conduct affecting the results of the election.After con-ducting an investigation, the Acting Regional Director on October 7,1964, issued a report on objection to election and recommendation inwhich he found merit in the objection and recommended that the elec-tion be set aside.The Union thereafter filed exceptions to the reportand a supporting brief.Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved has been the recognized exclusivebargaining representative of the employees of the Employer in theunit in which the election was conducted.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees at the Employer's placeof business located at 906 Ninth Avenue, Tawas City, Michigan, in-cluding inspectors, but excluding office clerical employees, guards, andsupervisors as defined in the Act.151 NLRB No. 9. TAWAS TUBE PRODUCTS, INC.475.The Employer's objection to the election and the Acting RegionalDirector's recommendation that the election be set aside are basedupon union disciplinary action taken against two members while theelection was pending.The following facts were found by the ActingRegional Director.Steelworkers' Local 6401 has in fact serviced the employees in theunit involved here (although its International is on the ballot) ; thelocal does not represent any other employees.This representationproceeding was initiated by the filing of a decertification petition onJune 8, 1964, by employee Harold Lohr, a union member.On July 15,the president of Local 6401 wrote Lohr and another member in theunit, Lee, notifying them that they would be tried on August 1 bythe local for violating a, provision of the International's constitutioncreating the offense of "Advocating or attempting to bring about thewithdrawal from the International Union of any Local Union or anymember or group of members." On August 1, Lohr and Lee weretried by a committee of local members and expelled from the Unionbecause of filing the petition and actively supporting the decertifica-tion cause.The Employer asserted that these expulsions restrained and coercedthe unit employees in the election.The Acting Regional Directorconcluded that the expulsions were unfair labor practices under therationale ofLocal 138, International Union of Operating Engineers,AFL-CIO (Charles S. Skura),148 NLRB 679, that they inhibitedother employees from freely supporting the decertification cause, andthat therefore the election should be set aside.We disagree with the Acting Regional Director's recommendation.Initially, we look to the proviso to Section 8(b) (1) (A) of the Act,which states :[T]his paragraph shall not impair the right of a labor organiza-tion to prescribe its own rules with respect to the acquisition orretention of membership therein.Three considerations lead us to conclude that this case is within theterms of the proviso, and of our general rule with respect to internalunion discipline not affecting employment interests.'First, theUnion's disciplinary action in this case was limited to the union mem-bership status of Lohr and Lee, and no attempt to affect their jobinterests is involved.'Second, the ground for the expulsions plainlyrelated to a matter of legitimate union concern and one which may1Local 248, United Automobile,Aerospace and Agricultural Implement Workers of Amer-ica.AFL-CIO (Allis-ChalmersManufacturing Company),149 NLRB67, Local 253,UnitedAutomobile,Aircraftand Agricultural Implement Workersof America, UAWV-AFL-CIO (WisconsinMotorCorporation),145 NLRB 10972 TheRadioOfficers'Union of the Commercial Telegraphers Union, AFL(A.H. BullSteamship Company)v.N.L.R B., 347U.S. 17, 40 48DECISIONS OF NATIONALLABOR RELATIONS BOARDproperly be a subject matter of internal discipline. In this connec-tion, even a narrow reading of the proviso would necessarily allow aunion to expel members who attack the very existence of the unionas an institution,' which is literally the case here, since Local 6401represents only the employees in the unit involved in the case.Aswe said in theAllis-Chalmerscase,when a situation "involves theloyalty of its members during a time of crisis for the union . . . wecannot hold that a union must take no steps to preserve its ownintegrity."'That language is even more applicable here, for we canconceive of no conduct by a union member more hostile or threateningto his union than that engaged in by Lohr and Lee. Finally, theunique defensive aspect of the expulsions here should be noted. Itwould be difficult for the Union to carry on an election campaign wereLohr and Lee, as members, entitled to "equal ,rights and privi-leges . . . to attend membership meetings, and to participate in thedeliberations and voting upon the business of such meetings ..."rights now guaranteed to union members by Section 101(a) (1) of theLabor-Management Reporting and Disclosure Act.We therefore con-clude that the expulsions here are reasonably to be viewed, and prob-ably were so viewed at the time, as appropriate union disciplinaryaction under the circumstances.We disagree with the Acting Regional Director's conclusion thatthe expulsions are comparable to the conduct before the Board in theSkuracase,supra.In that case, Skura was fined by his union forfiling with the Board a Section 8(b) (1) (A) charge alleging that hewas being denied job referrals by the union because he had sought toreplace incumbent union officials.The ground relied upon by theunion to fine Skura was that a union rule required exhaustion of in-ternal union procedures by a member "before resorting to any civil orother action."Our decision inSkuralimited the scope of union dis-ciplinary action generally allowable under the terms of Section8(b) (1) (A)'s proviso because of the importance of safeguardingprompt and unimpeded access to the Board's processes by employeescomplaining of union infringement of their statutory rights.We heldthat in light of this overriding policy it was beyond the competenceof the union to enforce its rule by coercive means and thus deter em-ployees from resorting to Board processes in such circumstances.This case, however, presents a situation where union members haveresorted to the Board for the purpose of attacking the very existenceof their union rather than as an effort to compel it to abide by theAct.We do not consider it beyond the competence of the Union toprotect itself in this situation by the application of reasonable mem-aCf.Section 101(a) (2) of the Labor-Management Reporting and Disclosure Act, 29U.S.C. 411(a).(2). FRYE & SMITH, LTD.49bership rules and discipline.Furthermore, the employees' attempt torepudiate the Union by a decertification proceeding demonstrates thatloss of membership was of no significance to them; consequently theirexpulsion from the Union could hardly be an effective deterrentagainst resorting to the Board.For these reasons, we conclude thatthe policy underlying the exception created in.Slcurais inapplica-ble here.Accordingly, we find that the Union's action in expelling Lohr andLee did not prevent a free choice by the employees in the election.Since there are no other grounds urged to invalidate the election, weconclude that the election should not be set aside.As the tally showsthat the Union has obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representative of the em-ployees in the appropriate unit.[The Board certified United Steelworkers of America, AFL-CIO,as the designated collective-bargaining representative of the employeesat the Employer's Tawas City, Michigan, facility.]Frye & Smith,Ltd.andSan Diego Typographical Union No.221, International Typographical Union, AFL-CIO, Petitioner.Case No. 21-RC-9094.February 15, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Albert J.Tomigal.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Thereafter, the Em-ployer filed a brief with the Regional Director and the Petitioner andIntervenor filed briefs with the Board.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.I Local 64L, Lithographers and Photoengravers International Union, AFL-CIO, waspermitted to intervene on the basis of its contractual interest in the employees involvedherein.151 NLRB No. 7.783-133-66-vol. 151-5